Case 20-10343-LSS Doc 2881 Filed 05/03/21 Page1of2

@ Dew Ms Silvestien , |
CPT MAY -3 AMT: 30

an i.

ves css fie

a Boy Scot Master wher I" was on, :

» Some ny hit has cud alts wall effect bady Life

Te Wok lrovricale Oubat Ls “To mudtan in this

| letter. pnd tas Cuce Ay Orka, OWL Plated.

Te help way sel qa all those he Feelings <E

, Wee the qe ond Show TC Re\, This ovplet

- tdps me tn Lou Twas Pe a chlo, 4

 Victum- From pact Falek muniges | pe
ee ewer

iceired VS gh 4 as catrel . Thts all aber

I
t

ac en ouctaly tt 1 (vjpe. yr Sea “To am &
eu Pes , o. real Udctim, To. Pliae ao

the ryht thi and helo BSA accortally

_ ate The Wax nom, liek So tus night

Mee hegypen Te Chilerin Agen, LT

pps ead, al} oF we bovkh ~auk effort

Trews bles. “Che Plys

2
o
e
e
e
@
e
e
e
6
o
)
»
®
e

 
Case 20-10343-LSS Doc 2881 Filed 05/03/21 Page 2 of 2

 

afedadeettfeey HARE ERE aA ELE ET Leen of TE Heatly

cm) ag NM
—_ ool + 79
" % AS YW 7S
Ves Sedoyroa ¥SE

7 t a Teot adv ee "

r

= ere YO QUOTE

 
 
